United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10538
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE LUIS BUILTRON MALACARA, also known as Jose Marquez,
also known as Serferino Aousa, also known as George Matta,
also known as Juan Button, also known as Juan Marquez, also
known as Juan Jose Marquez, also known as Juan Rodriguez,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:04-CR-181-ALL
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Luis Builtron Malacara appeals his guilty-plea

conviction and 77-month sentence for illegal reentry into the

United States following deportation.    Builtron Malacara argues

that the felony and aggravated felony provisions of 8 U.S.C.

§ 1326(b) are unconstitutional.    His constitutional challenge is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).    Although Builtron Malacara contends that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10538
                                -2-

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).     Builtron

Malacara properly concedes that his argument is foreclosed in

light of Almendarez-Torres and circuit precedent, but he raises

it here to preserve it for further review.

     For the first time on appeal, Builtron Malacara argues that

the district court erred in enhancing his sentence under U.S.S.G.

§ 2L1.2(b)(1)(A)(ii) based on his prior Texas aggravated robbery

conviction.   Our review is limited to plain error.     United States

v. Gonzalez-Chavez, 432 F.3d 334, 336 (5th Cir. 2005).

     Under § 2L1.2(b)(1)(A)(ii), a defendant’s base offense level

is increased by 16 levels if he was previously deported after a

conviction of a crime of violence.   Robbery is an enumerated

crime of violence in the application notes to § 2L1.2.     § 2L1.2,

comment. (n.1(B)(iii)).   Builtron Malacara has not shown plain

error in the increase of his offense level based on his prior

aggravated robbery conviction.   See United States v.

Santiesteban-Hernandez, 469 F.3d 376, 378, 381 (5th Cir. 2006).

     AFFIRMED.